Citation Nr: 1314431	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-29 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for lung cancer, claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1955 to January 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Newark, New Jersey.

In June 2012, and again in January 2013, the Board remanded this matter for additional evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


FINDING OF FACT

Lung cancer was not present until more than one year following the Veteran's discharge from service and is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for lung cancer, claimed as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in March 2009, prior to the initial adjudication of the claim.

In addition, the RO has obtained all of the Veteran's available service treatment records and identified VA treatment records.  In March 2013, the Veteran was provided with a supplemental Disability Benefits Questionnaire (DBQ) examination to address the etiology of his lung cancer.  This examination was performed by the same examiner who had conducted the Veteran's prior DBQ examination in August 2012.  The examiner reviewed the Veteran's claims file, reviewed the history of the lung cancer with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  The Board finds the report of this examination to be adequate for adjudication of the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not claimed that the examination or medical opinion was inadequate.  

The Board acknowledges that additional private treatment records may be available from the Veteran's private physicians, Drs. N. and K., and from Valley Hospital in Ridgewood, New Jersey.  Pursuant to the Board's prior remands, the Veteran was asked in June 2012 and February 2013 to submit release forms to the originating agency so that it could obtain these records.  The Veteran failed to reply to either of these requests, and therefore these records can not be obtained.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Pursuant to the Board's June 2012 and January 2013 remands, the originating agency arranged for the Veteran to be scheduled for an August 2012 DBQ examination, along with a supplemental DBQ examination in January 2013.  The originating agency also requested the Veteran to submit release forms which would permit the originating agency to obtain outstanding private treatment records in June 2012 and February 2013.  Given these actions, the originating agency has complied with the Board's June 2012 and January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA's Adjudication Procedure Manual addresses asbestos-related compensation claims.  See M21-1MR, Part IV, Subpart ii, ch. 1, sec. H.29 (2013), entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, ch. 2, sec. C.9 (2013), entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos." 

VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related diseases under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, ch. 1, sec. H.29.a.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in manufacturing and servicing of friction products such as clutch facings and brake linings, and other occupations.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, ch. 2, sec. C.9.a-f.

The manual further provides that VA must determine whether service records demonstrate evidence of asbestos exposure in service, and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, ch. 2, sec. C.9.h.  In short, with respect to claims involving asbestos exposure, VA must determine whether service records demonstrate evidence of asbestos exposure during service, develop information concerning whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

The Veteran contends that he has lung cancer, secondary to his inservice asbestos exposure.

The Veteran's report of separation, Form DD 214, notes that he served on active duty in the Navy from February 1955 to January 1957.  His service personnel records reflect that he served onboard the USS Forrestal.  His service treatment records are negative for evidence of lung cancer.  A January 1957 separation examination disclosed that his lungs were normal.  X-ray examination of the chest, performed at that time, was negative.

In March 2009, the Veteran filed his present claim seeking service connection for lung cancer, which he indicated had been first diagnosed in 2008.

In support of his claim, the Veteran submitted letters, dated in March 2009, from each of his treating private physicians, Drs. N. and K.  Dr. N.'s letter states that the Veteran had been diagnosed with lung cancer, and that, "it is possible that exposure to asbestos can cause certain lung cancers."  Dr. K.'s letter notes the Veteran's history of asbestos exposure in service and his history of cigarette smoking until about the 1960's.  Dr. K. then opined that the Veteran's lung cancer, "may be directly related to his asbestos exposure in the past."

In May 2010, a VA respiratory examination was conducted.  The examination report notes the Veteran's history of lung cancer, which was diagnosed as well-differentiated papillary adenocarcinoma of the lung in September 2008.  The report notes that the Veteran subsequently underwent a right lower lobectomy for treatment, without any chemotherapy or radiation.  The examination report notes the Veteran's history of asbestos exposure in service; that he reported smoking one pack of cigarettes per day for 10 years; and that he had quit smoking many years earlier.  The VA examiner opined that the Veteran's lung cancer, "is not due to asbestos exposure.  It is due to cigarette smoking."  The VA examiner further stated that the most common risk factor for adenocarcinoma of the lung is cigarette smoking.

In August 2012, a VA DBQ examination was conducted.  The examiner noted that the Veteran's claims file had been reviewed.  The examination report notes the Veteran's history of a lower lobectomy, right lung, in 2009.  X-ray examination of the chest revealed no acute infiltrate, and right pleural effusion versus postsurgical changes of the right costophrenic angle.  The examiner opined that the Veteran's lung cancer was less likely than not caused by his inservice exposure to asbestosis.  In support of this opinion, the VA examiner stated that the Veteran's adenocarcinoma was most likely caused by the Veteran's smoking, and that asbestos exposure inservice is not likely as not the etiology of his adenocarcinoma.  

In March 2013, a supplemental DBQ examination was conducted.  The examiner noted that the Veteran's claims file and electronic records file had been reviewed.  The examiner opined that the Veteran's lung cancer was less likely than not incurred in or caused by his naval service, including his inservice exposure to asbestos.  In support of this conclusion, the examiner noted that he was in agreement with the May 2010 VA examiner's opinion.  The examiner noted that the Veteran's chest X-ray examination did not show any asbestos related pleural or pulmonary changes, and that the most likely cause for the Veteran's lung cancer was smoking, of which the Veteran had a ten year history.

While the Veteran's service treatment records are completely silent as to any complaints of or treatment for a lung disability, the Veteran's assertions of being stationed onboard U.S.S. Forrestal are credible and consistent with his service personnel records, and the Veteran is shown to have been exposed to asbestos during his naval service.

The January 2013 medical opinion, along with the August 2012 DBQ respiratory examination report, constitutes the most probative evidence of record as to whether the Veteran's lung cancer is related to his naval service, including in-service exposure to asbestos.  The medical opinion provided was based upon a review of all of the available evidence of record.  The examiner also provided a rationale for the opinion provided, specifically citing the absence of any asbestos-related findings upon X-ray examination of the Veteran.  The examiner further indicated that smoking was the most likely cause of the Veteran's adenocarcinoma of the right lung.  Finally, the examiner noted that he agreed with the prior opinion submitted by the VA examiner in May 2010.

In contrast, the medical opinions provided by the private treatment providers are couched in terms of mere possibility, as opposed to establishing as positive causal link in this matter.  The March 2009 opinion of Dr. K. stated, "his lung cancer may be directly related to his asbestos exposure in the past."  The March 2009 opinion from Dr. N. noted that, "it is possible that exposure to asbestos can cause certain lung cancers."  Neither physician offered any supporting rationale for these statements.  

The Veteran's current adenocarcinoma of the right lung, status post lower lobectomy, is not related to his naval service, including his inservice exposure to asbestos.  The Veteran's service treatment records are completely silent as to any evidence of a lung disability, and no post service treatment or complaints of any lung disability are shown until 2008, more than 40 years after the Veteran's discharge from the service.  The Veteran has not alleged having ongoing symptoms of any lung disability since his discharge from the service, and, as discussed above, the preponderance of the medical evidence establishes that his lung cancer is not related to his exposure to asbestos in service.

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for lung cancer, claimed as due to asbestos exposure, is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


